Citation Nr: 0605588	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  00-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence was submitted to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
January 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which reopened the veteran's service connection 
claim for PTSD, but denied the claim on the merits.  The 
Board must decide whether the veteran has submitted new and 
material evidence to reopen the service connection claim for 
PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
claims file subsequently was transferred to the RO in San 
Diego.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In March 1992, the Board denied the claim of service 
connection for PTSD on the basis that there was no 
corroborative evidence of in-service stressors.  The veteran 
was notified of this decision, but did not file an appeal. 

2.  Evidence received since the final March 1992 decision is 
not cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 1992 Board decision denying the claim of 
service connection for PTSD is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §  3.156 (2005).

2.  The evidence received subsequent to the March 1992 Board 
decision is new and material, and the claim of service 
connection for PTSD is reopened.   38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied service connection for various 
psychiatric disorders in April 1978, January 1963, and 
September 1984.  The Board denied service connection for a 
psychiatric disorder in August 1985 and confirmed the denial 
in an August 1986 reconsideration decision.

In March 1990, the RO reopened the veteran's claim for 
service connection for PTSD.  Evidence considered at the time 
included service medical and personnel records, VA medical 
records dated from June 1985 to March 1990, a private medical 
statement dated in December 1998, and 1985 lay statements 
from the veteran's brother and sister.  The service medical 
records show an October 1962 finding of acute schizophrenic 
reaction, which later was revised to severe emotional 
instability reaction, existed prior to entry.  The veteran 
was found unsuitable for further U.S. Naval Service in 
November 1962 and was discharged under honorable conditions 
in January 1963. VA medical records dated from June 1985 to 
March 1990 show ongoing treatment for psychiatric disorders, 
including schizophrenia and PTSD.  A December 1989 letter 
from a private physician notes that the veteran had PTSD and 
that without his military experiences, would most likely have 
had a totally normal life.  

The RO denied the claim in June 1990 and the veteran appealed 
to the Board.  The Board reopened the claim in March 1992, 
but denied the claim on the basis that the medical evidence 
and other evidence of record did not show that the veteran 
experienced the type of stressor during service likely to 
cause PTSD.  The veteran was notified of this decision and 
his appellate rights, but did not file an appeal.  As such, 
the March 1992 Board decision became final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.201, 20.202, 20.302 (a).  

Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 3.160(d); 38 C.F.R. §§ 20.1100, 
20.1104.  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Evidence submitted since the March 1992 Board decision 
includes additional service personnel records, a May 1990 
letter from a VA physician, and VA medical records dated from 
July 1999 to September 2004.

The personnel records include the veteran's transcript of sea 
service on the USS Franklin D. Roosevelt from December 1961 
to August 1962.  Ship logs for the USS Franklin D. Roosevelt 
dated from January 1962 to July 1962 also were submitted, 
which show two plane crashes, one striking the starboard 
yardarm and the other crashing off the port side. 

A May 1990 letter from a VA physician notes that the veteran 
suffers from PTSD caused by the traumatic experiences in 
service.  VA medical records dated from July 1999 to 
September 2004 show ongoing psychiatric treatment.  The 
evidence is new and material because it includes 
documentation of in-service events that are potential 
stressors.  This evidence was not established at the time of 
the last Board decision.  The evidence also bears directly 
and substantially upon the issue of service connection, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that the evidence submitted since the final 1992 
Board decision is both new and material.  Therefore, the 
claim of service connection for PTSD is reopened.

ORDER

New and material evidence has been submitted to reopen the 
service connection claim for PTSD, and to this extent, the 
appeal is granted.

REMAND

In several statements, the veteran reported that his in-
service stressors include witnessing plane crashes on board 
ship, one of which badly damaged the port side of his ship 
and the pilot was lost.  Ship logs for the USS Franklin D. 
Roosevelt show plane crashes in January 1962.

While opinions of record relate the veteran's PTSD to 
service, they do not address the specific stressors in 
service that are the basis for the PTSD diagnosis as required 
by 38 C.F.R. § 4.125(a), in accordance with the 4th Edition 
of the Diagnostic and Statistical Manual of the American 
Psychiatric Association (DSM IV).  

Where the determinative issues involve medical causation or 
diagnosis, competent medical evidence is needed.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Under the duty to assist 
provisions of the VCAA, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
entitle him to compensation, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, etiology, severity, 
and date of onset of PTSD.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should do the following:

(a)  Determine whether the veteran has a 
diagnosis of PTSD in conformance with 4th 
Edition of the Diagnostic and Statistical 
Manual of the American Psychiatric 
Association.

(b)  In so doing, provide an opinion as 
to whether it is very likely, as likely 
as not, or highly unlikely, that the 
veteran's PTSD diagnosis is related to 
the verifiable incidents in service.  

The examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


